DETAILED ACTION
This office action response the amendment application on 10/19/2021.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 19 October, 2021.  No Claims have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. The applicant argues see page 7, of the Remarks that Schrum fails to show or suggest the element of “determine a communication protocol of the set of frames based on the comparison of the first value to the second value” as set forth in claims 1, 12, and 19. Examiner respectfully disagrees. First of all, the claim limitation is very broad and it can be fit a lot of idea in the determination step. For instance, determine a communication protocol of the set of frames, which is a frame is the protocol data unit at the data link layer. In addition, a frame is a series of bits generally composed of frame synchronization bits, the packet payload. On the other hand, the protocol defines the rules, syntax, semantics and synchronization of communication. Also, the Communicating systems use well-defined formats for exchanging various . 
Thus, the prior art Schrum et al. meets the scope of the claimed limitation as currently presented. 
If the applicant representative believes that any additional claim limitation clarification matters need to be addressed in order to place this application in condition for allowance, or that a telephonic interview will help to materially advance the prosecution of this application, the applicant representative is invited to contact the undersigned Examiner by telephone at the representative’s convenience.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Schrum et al. (U.S. Patent Application Publication No. 2015/0372996), (“Schrum”, hereinafter).  
As per Claim 1, Schrum discloses a device comprising: 
a receiver configured to couple to a network to receive a set of frames over the network ([see, e.g., a first network device receives an encrypted message from a second network device, message format also includes as a frames, [0026, 0068], and Fig. 6-7]);
wherein the set of frames includes a first packet ([see, e.g., a first the encryption key with in the beacon message may include an encrypted payload portion, [0025, 
at least one processor coupled to the receiver ([see, e.g., a processor 105, [0021], and Fig. 1]); 
a non-transistor computer-readable memory coupled to the processor and storing instructions that cause the at least one processor to: 
identify a first value of a first field in the first packet ([see, e.g., wherein determine a cryptographic message integrity code (MIC) for the message, identify first the encryption key of subset field of the first value encryption keys in the first packet, [0066, 0077], and Fig. 7]);
identify a second value of a second field in the second packet ([see, e.g., wherein determine a cryptographic message integrity code (MIC) for the message, identify the second encryption key of a subset field of the second value encryption keys in the first packet, [0066-0069, 0077], and Fig. 7]), 
wherein the second field corresponds to the first field ([see, e.g., each of the encryption key corresponding a subset of the encryption keys [0064, 0086], and Fig. 7]); 
compare the first value to the second value ([see, e.g., wherein the multiple encryption keys generated a valid MIC, may compare a message field value against an expected encryption keys generated value, each value as hash value may be truncated to generate the predetermined number of bits, [0064-0066, 0086], and Fig. 7]); and 
determine a communication protocol of the set of frames based on the comparison of the first value to the second value ([see, e.g., determine that the 
As per Claim 12, is the method claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 12 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 1.
As per Claims 2, 13,  Schrum further discloses wherein the first packet includes a first beacon packet ([see, e.g., a first the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]), and the second packet includes a second beacon packet ([see, e.g., a second the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]). 
As per Claims 3, 14, Schrum further wherein the instructions to determine the communication protocol cause the at least one processor to determine the communication protocol from among a first protocol that corresponds to a change between the first value and the second value and a second protocol that corresponds to the first value and the second value being equal ([0025-0026, 0066-0069, 0076], and Fig. 6-7]). 
As per Claims 4, 15, Schrum further wherein the first field includes a seventh byte of the first packet, and the second field includes a seventh byte of the second packet ([see, e.g., wherein the MIC may be determined across a payload portion of the 
As per Claims 6, 16, Schrum further wherein the first field includes a sixth byte of the first packet, and the second field includes a sixth byte of the second packet ([see, e.g., payload is a payload having a number of bytes that is less than or equal to 12 bytes, [0025-0026], and Fig. 6-7]). 
As per Claim 8, Schrum discloses the device of claim 3, and Schrum further wherein the first protocol corresponds to the second value being incremented from the first value ([see, e.g., The client network device may increment the reservation request identifier each time it transmits a new reservation request, [0097], and Fig. 9]). 
As per Claim 9, Schrum discloses the device of claim 1, and Schrum further wherein the non-transistor computer-readable memory stores instructions that cause the at least one processor to: 
join the device to the network using the determined communication protocol ([see, e.g., the master network device reserves a set of communication slots to assign to the dynamically registered client network devices, [0052, 0057], and Fig. 4]); and 
use the determines communication protocol to transmit and receive data over the network ([see, e.g., determine that the decrypted message for slotted message access protocol (S-MAP) that generated by each of the encryption keys based on the compare a message field value against an expected encryption keys generated value, [0020, 0064-0066, 0086], and Fig. 7]).  
As per Claims 10, 18, Schrum further wherein the network includes a power line network ([see, e.g., the first network device and the second network device are configured to implement at least one powerline communication (PLC) protocol, claim 13,  [0018-0020]]). 
As per Claim 19, Schrum discloses a device comprising: 
a receiver configured to couple to a network to receive a set of frames over the network ([see, e.g., a first network device receives an encrypted message from a second network device, message format also includes as a frames, [0026, 0068], and Fig. 6-7]), 
wherein the set of frames includes a first packet ([see, e.g., a first the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]) and a second packet ([see, e.g., a second the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]); 
a network protocol detection circuit coupled to the receiver and configured to:  
identify a first value of a first field in the first packet ([see, e.g., wherein determine a cryptographic message integrity code (MIC) for the message, identify first the encryption key of subset field of the first value encryption keys in the first packet, [0066, 0077], and Fig. 7]);
 identify a second value of a second field in the second packet ([see, e.g., wherein determine a cryptographic message integrity code (MIC) for the message, identify the second encryption key of a subset field of the second value encryption keys in the first packet, [0066-0069, 0077], and Fig. 7]), 

compare the first value to the second value ([see, e.g., wherein the multiple encryption keys generated a valid MIC, may compare a message field value against an expected encryption keys generated value, each value as hash value may be truncated to generate the predetermined number of bits, [0064-0066, 0086], and Fig. 7]); and
 determine a communication protocol of the set of frames based on the comparison of the first value to the second value ([see, e.g., determine that the decrypted message for slotted message access protocol (S-MAP) that generated by each of the encryption keys based on the compare a message field value against an expected encryption keys generated value, [0020, 0064-0066, 0086], and Fig. 7]).  
As per Claim 20, Schrum discloses the device of claim 19, and Schrum further discloses wherein the first packet includes a first beacon packet ([see, e.g., a first the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]), and the second packet includes a second beacon packet ([see, e.g., a second the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schrum et al. (U.S. Patent Application Publication No. 2015/0372996), (“Schrum”, hereinafter), in view of PRIME Alliance TWG_PRIME-Spec_v1.4, (“PRIME”, hereinafter).
As per Claims 5, 7, Schrum doesn’t appear explicitly disclose: wherein the first protocol conforms to Specification for PoweRline Intelligent Metering Evolution, revision R1.4 and the second protocol conforms to at least one of PoweRline Intelligent Metering Evolution, revision R1.4 in a backward compatible mode or Specification for PoweRline Intelligent Metering Evolution, revision R1.3.6.  
However, PRIME discloses wherein the first protocol conforms to Specification for PoweRline Intelligent Metering Evolution, revision R1.4 and the second protocol conforms to at least one of PoweRline Intelligent Metering Evolution, revision R1.4 in a backward compatible mode or Specification for PoweRline Intelligent Metering Evolution, revision R1.3.6 (PRIME: on pages 187-188, lines 3277-3311, 5414-5418 and 
In view of the above, having the system of Schrum and then given the well-established teaching of PRIME, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Schrum as taught by PRIME. The motivation for doing so would have been to provide monitoring of device operation based on specified criteria results enhanced the modulation scheme robustness over the narrowband data transmission system based on OFDM modulations scheme to ensure interoperability between devices and allow different implementations (PRIME: page 18, 145, lines 8-16, and lines 2533-2539).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schrum et al. (U.S. Patent Application Publication No. 2015/0372996), (“Schrum”, hereinafter), in view of Vijayasankar et al. (U.S. Patent Application Publication No. 2013/0051446), (“Vijayasankar”, hereinafter). 
As per Claim 11, Schrum discloses the device of claim 1, and Schrum doesn’t appear explicitly disclose: wherein the receiver includes: an analog front end configured to couple to the network to receive a set of OFDM symbols that make up the set of frames; and a demodulator coupled to the analog front end and configured to demodulate the set of OFDM symbols to determine the set of frames.  
However, Vijayasankar discloses an analog front end configured to couple to the network to receive a set of OFDM symbols that make up the set of frames ([see, e.g., PLC controller 25 includes analog-to-digital converter (ADC) function 34, which converts the analog signal received by receiver 26 into digital data, [0035], and Fig. 3]); and 

In view of the above, having the system of Schrum and then given the well-established teaching of Vijayasankar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Schrum as taught by Vijayasankar. The motivation for doing so would have been to provide a power line communication (PLC) node device results improved network management based on identified phase relationships of the Service Nodes in the network. (Vijayasankar, ¶ [0012, 0015]). 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468